Citation Nr: 0718743	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle sprain with chip fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from January 1966 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Milwaukee, 
Wisconsin Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2006).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  

The veteran asserts that service connection is warranted for 
a current bilateral eye disability, which has been diagnosed 
as glaucoma and presbyopia.  The record also reflects that he 
has a corneal scar on his right eye.  With respect to an in-
service eye injury, the record reflects that in November 
1968, the veteran sought treatment after getting oil in his 
eyes.  The examiner reported that the veteran had a corneal 
abrasion and conjunctivitis.   Subsequently, the veteran also 
sought treatment for complaints of feeling like he had a 
foreign object in his right eye.  However, despite evidence 
of a current eye disability and evidence of an in-service eye 
injury, the record does not reflect that the veteran has been 
afforded a VA examination and clinical opinion as to the 
nature and etiology of his current bilateral eye 
disabilities.  As such, the Board finds that the claim should 
be remanded for a VA examination and clinical opinion.  Such 
information would be useful in the adjudication of the 
veteran's claim.

The veteran asserts that his current service-connected right 
ankle disability is more severe than the currently assigned 
disability evaluation reflects.  The record reflects that the 
veteran last underwent a VA examination for his ankle 
disability in April 2003, more than four years ago.  
Moreover, the examination report does not show that the 
examiner commented on any functional loss.  The Board notes 
that the Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The current law also provides that consideration of an 
increased rating based on limitation of motion must include 
consideration of additional functional impairment due to 
pain, including on use and during flare-ups.  See, 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous VA examination would be 
appropriate prior to a final adjudication of the veteran's 
current claim for increase.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for a 
bilateral eye disability and his claim 
for a higher evaluation for his service-
connected right ankle disability, 
including which evidence, if any, the 
veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA.  The veteran should also be advised 
to send any evidence in his possession 
pertinent to his appeal to the VA.  
Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claims, and notice that a disability 
rating and an effective date will be 
assigned in the event of award of the 
benefit sought.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his bilateral eye 
disability since his discharge from 
service and his right ankle disability 
since 2001.  After securing the necessary 
authorizations for release of this 
information, the AMC should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  Schedule the veteran for an 
orthopedic examination to determine the 
current nature and severity of his 
service-connected right ankle disability.  
The examiner should opine specifically 
whether any limitation of motion is 
moderate, moderately severe, or marked, 
as appropriate.  The examiner is also 
requested to comment as to whether there 
is any malunion of the os calcis or 
astragalus, or astragalectomy of the 
right ankle.  Additionally, the examiner 
should state whether there is additional 
functional limitation due to factors such 
as pain, weakness, fatigability, or 
incoordination. 38 C.F.R. §§ 4.40 and 
4.45 (2006) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the examination report.

The claims folder should be reviewed in 
conjunction with such evaluation, and the 
examination report should clearly 
indicate that such review was performed.  
All opinions expressed should be 
accompanied by complete rationales.

4.  The veteran should also be scheduled 
for a VA eye examination, by the 
appropriate specialist.  The VA examiner 
should identify all visual disabilities 
and indicate which ones are refractive 
error.  For any visual disability found, 
the examiner should provide an opinion as 
to whether such a disability is at least 
as likely as not caused or aggravated by 
any incident of service, to include an 
in-service eye injury in November 1968.

The claims folder should be reviewed in 
conjunction with such evaluation, and the 
examination report should clearly 
indicate that such review was performed.  
All opinions expressed should be 
accompanied by complete rationales.

5.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



